Citation Nr: 1231781	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from January 1959 to October 1978.

A claim for service connection for colon cancer was previously denied by the Board of Veterans' Appeals (Board) in September 2004.  The Veteran did not appeal or seek reconsideration of the decision.

This appeal to the Board arose from a January 2007 rating decision in which the RO, inter alia, declined to reopen the claim for service connection for colon cancer.  In March 2007, the Veteran filed a notice of disagreement.  A statement of the case was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

In July 2011, the Board reopened the claim for service connection for colon cancer, and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC), for further development and adjudication on a de novo basis.  

In August 2012, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

As a final preliminary matter, the Board notes that, in an August 2011 statement, the Veteran noted that his VA medical records reflect that "no recommendation was made during my routine physical on April 14, 1987 for colonoscopy screening."  He noted the recommendation by the American Cancer Society that a routine colonoscopy be performed at age 50, and that he was 51 years old in April 1987.  This contention raises a theory of entitlement to service connection for colon cancer based on 38 U.S.C.A. § 1151.  Inasmuch as this matter has yet to be addressed by the RO, it is not properly before the Board, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Colon cancer is not among the disabilities recognized by VA's Secretary as being etiologically related to herbicide exposure, to include Agent Orange.  

3.  The probative evidence of record does not establish that the Veteran's service in Korea occurred in or near the Korean Demilitarized Zone (DMZ) in an area in which, and at a time at which, Agent Orange is known to have been applied; there is also no evidence that the Veteran was actually exposed to herbicides (to include Agent Orange) during service, including evidence that he was stationed in an area where Agent Orange was sprayed, stored, or transported.

4.  Colon cancer was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion to support a finding that there exists a medical nexus between the colon cancer first diagnosed many years after service discharge and any incident of service.


CONCLUSION OF LAW

The criteria for service connection for colon cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2006 pre-rating letter, as well as a July 2011 post-Board remand letter, provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for  service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event that service connection is granted-as well as the type of evidence that impacts those determinations.  The January 2007 rating decision reflects the RO's initial adjudication of the claim.  Hence, the July 2006 letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

After issuance of the July 2011 letter, and opportunity for the Veteran to respond, the May 2012 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and non-VA treatment records.  Also of record and considered in connection with the appeal are the Veteran's service personnel records; pertinent research related to the use of Agent Orange in Korea in the late 1970s; literature asserting a connection between herbicide exposure and colon cancer; and various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to his service connection claim on appeal, and the Board finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required.  

In particular, the Board notes that the Veteran has been afforded an adequate VA examination in August 2011, the report of which reflects consideration of all relevant evidence of record and contains sufficient detail upon which to decide his service connection claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice by the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran's essential contention is that he developed colon cancer as a result of service.  Specifically, he contends that this disease, first noted in medical evidence of record in September 1991, is the result of exposure to herbicides-i.e., Agent Orange-while serving in Korea.  Alternatively, he contends that his colon cancer developed from a polyp that existed, but was undetected, during service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2011). 

The Board points that colon cancer is not among the diseases listed in 38 C.F.R. § 3.309(e) for which the VA Secretary has determined that there exists an etiological relationship with exposure to herbicides, to include Agent Orange.  Furthermore, the VA Secretary, under the authority of the Agent Orange Act of 1991, has specifically determined that there is no positive association between exposure to herbicides and colorectal cancer.  Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).  This determination is based on various reports published by National Academy of Sciences (NAS) in which NAS reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.  In July 2009, NAS published its eighth full report, entitled 'Veterans and Agent Orange: Update 2008' (Update 2008), in which it found that there was 'inadequate/insufficient' evidence to determine whether there may be an association between herbicide exposure and colorectal cancer.  Id. at 81,333-34.  Therefore, there is no presumption of service connection for colon cancer associated with herbicides exposure.

Notwithstanding the presumption, however, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  In this case, however, as explained below,  the evidence does not establish presumed or actual herbicides exposure.  

As noted, the Veteran has asserted that he was exposed to Agent Orange while stationed in South Korea at Camp Casey, near the DMZ.  The Department of Defense has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the DMZ.  The Department of Defense publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the Combat Brigade of the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See 'Herbicide Exposure and Veterans with Covered Service in Korea,' 74 Fed. Reg. 36,640-48 (July 24, 2009). 

In the case at hand, the Veteran served in Korea from November 1976 to November 1977, where he served in the Headquarters and Headquarters Company (HHC) 2nd Battalion, 9th Infantry, and in the 275th Signal Company.  This service did not occur during the prescribed period or under one of the identified units.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(l).  As noted in the Board's July 2011 remand, the record reflects, and the Veteran concedes, that he served in South Korea from November 1976 to November 1977-well after the  April 1968 to July 1969 time window.  

Accordingly, the Veteran is not entitled to a presumption of Agent Orange exposure, outlined in 38 C.F.R. § 3.309(e), that has been extended to certain Korean War veterans, as noted.  The record also includes no evidence establishing actual exposure to herbicides, to include Agent Orange, as alleged, including evidence that he was stationed in an area where Agent Orange is known to have been sprayed, stored, or transported.

 As, on these facts, any theory of entitlement based on herbicide exposure must fail, the Board also finds that the medical opinion and article evidence submitted by the Veteran that pertains to such a theory does not provide persuasive support for the claim for service connection.

The record opinions from the Veteran's medical treatment providers purporting to establish a link between his colon cancer and in-service Agent Orange exposure.  Such evidence includes a February 2003 letter from Dr. M., who had removed the Veteran's malignant tumor in September 1991, finding it "as probable as not that exposure to Agent Orange during his duty on the DMZ in Korea could have caused this particular case of Colon Cancer."  As a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate (or, as here, unsubstantiated) factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  T

The Board points out that, even if the Veteran's exposure to herbicides was established, the submitted general medical literature (research articles) which suggests a link between Agent Orange exposure and colon cancer that the Veteran submitted would not be particularly probative in the context of this Veteran's claim because they are not specific to him and his colon cancer.  See, e.g., Winsett v. West, 11 Vet. App. 420, 424 (1998) and Wallin v. West, 11 Vet. App. 509, 514 (1998).  

In addition to alleged Agent Orange exposure, the Board has also considered alternative theories of entitlement-to include, as indicated below, one specifically advanced by the Veteran-but finds that service connection cannot be awarded for colon cancer based on any other basis.

In this respect, the Board notes that the Veteran's colon cancer was not shown in service or for many years thereafter.  Because the Veteran's colon cancer was not manifested, to a compensable degree, within one year of his separation from service, he is not entitled to presumptive service connection for a chronic disease (in this case, a malignant tumor) under 38 C.F.R. §§ 3.307, 3.309(a).  See also 38 U.S.C.A. §§ 1101, 1110, 1112.  The Board also points out that the  passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., 13 years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, there is otherwise no persuasive evidence that there exists a medical nexus between the colon cancer diagnosed many years post-service and service.

Alternatively, the Veteran has asserted that his colon cancer is related to undetected colon polyps that he had at the time of his retirement in 1978. 

During the March 2004 Board hearing, the Veteran's daughter testified that she was certified in oncology, and that the time from which a polyp is detectable to the time that it becomes cancerous is about 10 to 15 years.  She has also submitted a February 2006 letter indicating that colorectal cancer develops from a polyp over the course of many years, that it takes 10 to 15 years for a polyp to develop into malignant or cancerous cells, that the earliest detectable colorectal cancer state is Stage IA, and that the Veteran's colorectal cancer stage at the time of diagnosis and surgery in 1991 was B2.  

The Board observes that, while, in view of her apparent expertise, the Veteran's daughter may be competent to provide persuasive evidence in support of the claim, and she has provided a timeline, she has not actually offered an opinion as to the likelihood that the Veteran's colon cancer actually developed from a polyp that originated during service.  There are, however, conflicting medical comments of record \on this point.

A February 2006 letter from the Veteran's oncologist, Dr. G., notes that the Veteran had asked him "whether it was possible that the colorectal polyp from which his malignant colon cancer was presumed to have arisen could have existed prior to 1978."  Dr. G. opined that this theory was "certainly possible, as it can often take 10 - 15 years for a polyp to undergo malignant transformation."  He further stated that he was "not aware of any colonoscopic procedures that may have documented the presence of such a polyp, however."  

An April 2006 letter from Dr. R., the Veteran's private internist, indicates that a pre-malignant polyp can take 10 to 15 years to develop into cancer, and that, therefore, "it is possible that his cancer could have been averted by a screening colonoscopy done in 1978 - the date of his retirement from the military."

The Veteran underwent a VA examination in August 2011.  The examination report reflects that the examiner reviewed the claims file, as the report contains descriptions of a June 1977 service treatment record noting a rectal examination of "nl digital guaic negative;" a 1987 VA compensation and pension examination report noting no fissuring or hemorrhoids, firm sphincter tone, no intraluminal masses, and hemocult negative on rectal examination; and records associated with the September 1991 colon cancer diagnosis.  The examination report also includes abstracts from medical literature discussing theories of colorectal carcinogenesis.

Based on the above, the VA examiner concurred with the opinion from the Veteran's private oncologist and internist that it is "possible" that the Veteran had a colon polyp in 1978 that later gave rise to the colon cancer that was diagnosed in 1991.  He also, however, considered it "very possible" that the Veteran did not have a colon polyp in 1978 and that his cancer arose in a colon polyp that occurred at a much later date or that his cancer arose without the presence of a pre-existing polyp.  The examiner ultimately found that it would be speculative to opine as to whether or not the Veteran had a colon polyp in 1978 which subsequently gave rise to rectal cancer that was diagnosed in 1991.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

First addressing the opinions submitted in support of the claim, the Board notes that Dr. G. merely found it "certainly possible" that the Veteran's colon cancer arose from a polyp that existed prior to 1978, while Dr. R. found it "possible that his cancer could have been averted" had a proper screening been conducted in 1978.  The Board notes that phrases such as "certainly possible" and "possible" are speculative, general, or inconclusive in nature, and do not provide a sufficient basis upon which to support a claim.  See e.g. Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as 'could have been' is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of 'may or may not' is speculative and insufficient to support an award of service connection for the cause of death).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  Because of their speculative nature, the Board finds that the February 2006 and April 2006 opinions do not persuasively establish a nexus between the Veteran's colon cancer and service.  

Also, as noted, the August 2011 VA examiner indicated that an opinion as to medical nexus could not be rendered without resort to speculation.  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as well-supported by the facts and data of the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The August 2011 VA examiner supported his opinion with a clearly -stated rationale, specifically, that "[t]o predict whether the veteran did or did not have a polyp in situ in 1978 based on the present state of medical knowledge is entirely speculative and not based on documented medical evidence."  This conclusion, that the present state of medical knowledge is inadequate to provide an adequate opinion, is supported by Dr. G.'s February 2006 letter noting that he was "not aware of any colonoscopic procedures that may have documented the presence of such a [colorectal] polyp [in 1978], however."  

The Board finds that the August 2011 VA examiner's detailed opinion, based on his review of the claims file and examination and interview of the Veteran, that, based on the present state of medical knowledge, it would be speculative to opine as to whether or not the Veteran had a colon polyp in 1978 which subsequently gave rise to rectal cancer that was diagnosed in 1991, appears to be most consistent with, and to most accurately reflect, the state of the current case.  An award of service connection may not be made on the basis of resort to speculation.  38 C.F.R. § 3.102.  Under these circumstances, the Board finds that any further efforts to obtain a more definitive opinion on the medical nexus question in this case are not necessary.

The Board further finds that any assertions by the Veteran and/or his representative as to existence of a link between the Veteran's colon cancer and service provide no basis for allowance in this case.  Matters of diagnosis and etiology of disabilities not capable of lay observation-such as pertaining to a disease or disability involving an internal organ, such as the colon, here at issue-are matters within the province of trained professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (persuasive) opinion on any such medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for colon cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for colon cancer, to include as due to herbicide exposure, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


